Citation Nr: 1233342	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral knees, claimed as chronic pain and swelling of the bilateral knees.

2.  Entitlement to an increased rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity.   


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 1978, and from April 1980 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In June 2012, the Veteran, seated at the RO, testified via videoconferencing at a hearing before the undersigned Acting Veterans Law Judge, seated in Washington, DC (Videoconference hearing).  A transcript has been procured and is of record.

At the June 2012 Videoconference hearing, the Veteran indicated that she wished to withdraw her claim for service connection for degenerative joint disease of the bilateral knees.  

At the June 2012 Videoconference hearing, the Veteran testified that she wished to submit a claim for service connection for a depressive disorder related to treatment provided for her service-connected post-phlebitic syndrome of the left lower extremity.  The Board notes that the Veteran previously filed a claim for service connection for depression, secondary to the service-connected post-phlebitic syndrome of the left lower extremity, in July 2010, and that the RO denied the Veteran's claim in an April 2011 rating decision.  After the Veteran subsequently filed an application to reopen the denied claim for service connection for depression, secondary to the service-connected post-phlebitic syndrome of the left lower extremity, the RO denied the Veteran's application in a December 2011 rating decision.  Therefore, the Veteran refers an application to reopen the previously denied claim for service connection for depression, secondary to the service-connected post-phlebitic syndrome of the left lower extremity, to the RO for development.

In addition, at the June 2012 Videoconference hearing, the Veteran stated that she had developed heart problems secondary to the service-connected post-phlebitic syndrome of the left lower extremity.  Therefore, the Board refers a claim for service connection for a cardiac disorder, secondary to the service-connected post-phlebitic syndrome of the left lower extremity, to the RO for development.

The issue of an increased rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal regarding the Veteran's claim for entitlement to service connection for degenerative joint disease of the bilateral knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


Withdrawal of Appeal for Service Connection
For Degenerative Joint Disease of the Bilateral Knees

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  The Veteran may withdraw a Substantive Appeal while testifying on the record at a Board hearing prior to the Board's promulgation of a decision on the appeal.  38 C.F.R. § 20.204 (2011). 

At the June 2012 Videoconference hearing, prior to the promulgation of a decision on the appeal, the Veteran testified on the record that she wished to withdraw her appeal for entitlement to service connection for degenerative joint disease of the bilateral knees.

As the Veteran has withdrawn her appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The issue of service connection for degenerative joint disease of the bilateral knees is dismissed.


REMAND

The Board finds that additional development is required regarding the issue of an increased rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity, prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  

During the increased rating period under appeal, the Veteran essentially contends that she has experienced more severe post-phlebitic syndrome symptomatology than that contemplated by the 40 percent rating currently assigned under Diagnostic Code 7121.  38 C.F.R. § 4.104.  The record indicates that VA last provided the Veteran with a VA medical examination to determine the current severity of her post-phlebitic syndrome of the left lower extremity symptomatology in July 2008.  

At the July 2012 Videoconference hearing, the Veteran testified that her post-phlebitic syndrome of the left lower extremity had worsened over the past two years.  The Veteran stated that her post-phlebitic syndrome currently was manifested by increased edema, eczema, and leg pain symptomatology which limited her ability to stand for long periods at a time.  The Veteran stated that these post-phlebitic syndrome symptoms had resulted in recent duty changes in her position as a retail store manager.  Specifically, the Veteran indicated that, due to her increased post-phlebitic syndrome symptomatology, she spent more time at her job performing office work rather than working on the sales floor.    

Having reviewed the evidence of record, the Board finds that the duty to assist requires an additional VA medical examination to help assess any increase in the severity of the Veteran's post-phlebitic syndrome since the July 2008 VA examination.  VA's General Counsel has interpreted that, when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2011).  In this case, as the Veteran's evidence suggests an increase in the severity of the post-phlebitic syndrome since the most recent VA examination, the Board finds that another VA compensation examination is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that she identify specific names, addresses, and approximate dates of treatment for all private health care providers who provided treatment for her post-phlebitic disability since January 2011, the date of the last private treatment record on file.  When the requested information and any necessary authorizations have been received, the RO should attempt to obtain copies of all pertinent records which have not already been obtained.  At a minimum, the RO should also procure all VA records denoting treatment for the Veteran since October 21, 2010, the date of last VA treatment record on file.  

2.  After the aforementioned treatment records have been procured and associated with the claims file, the RO should schedule the Veteran for a VA medical examination to determine the current severity of her post-phlebitic syndrome of the left lower extremity.  The claims file should be provided to the VA examiner to review prior to the examination.  After a review of the claims file, an interview with the Veteran, and a physical examination, the VA examiner should provide findings regarding the severity of the Veteran's post-phlebitic syndrome symptomatology based on all evidence, both lay and medical.  Specifically, the VA examiner should note whether the Veteran experiences each of the following symptoms:

1.  Does the Veteran experience edema related to her post-phlebitic syndrome?  If so, is the edema persistent and/or massive and board-like?

2.  Does the Veteran experience stasis pigmentation or eczema related to her post-phlebitic syndrome?
   
3.  Does the Veteran experience persistent ulceration, related to her post-phlebitic syndrome?

3.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the claim for an increased rating in excess of 40 percent for post-phlebitic syndrome of the left lower extremity.  If any benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claims.  See 38 C.F.R. 
§ 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


